USDC IN/ND case 3:19-cv-00564-JD-MGG document 35 filed 10/02/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ALEXANDER C. ALLEN,

              Petitioner,

                     v.                          CAUSE NO. 3:19-CV-564-JD-MGG

 WARDEN,

              Respondent.

                                OPINION AND ORDER

      Alexander C. Allen, a prisoner without a lawyer, filed an amended habeas

corpus petition challenging the prison disciplinary hearing (SBW 19-04-4) where he was

found guilty of Violation of Temporary Leave, Indiana Department of Correction

(IDOC) offense A-120, on April 25, 2018. ECF 21. As a result, he was sanctioned with the

loss of 90 days earned credit time and demoted from Credit Class I to Credit Class II.

ECF 21. The Warden filed a response. ECF 27. Allen filed a traverse. ECF 31. The

petition raises three grounds, but because Allen prevails on Ground Three, it is

unnecessary to address the arguments raised in Grounds One or Two.

      In Ground Three, Allen agues there was insufficient evidence to have found him

guilty of Violation of Temporary Leave which the IDOC defines as “Failure to abide by

any rules/conditions of the Temporary Leave Agreement.” ECF 27-9 at 3. Allen argues

he was not on Temporary Leave as provided for in Indiana Code 11-10-9-1 et seq. and

the Temporary Leaves for Adult Offenders policy 02-04-104 (available at

https://www.in.gov/idoc/files/02-04-104-Temporary-Leaves-5-1-2020.pdf). That
USDC IN/ND case 3:19-cv-00564-JD-MGG document 35 filed 10/02/20 page 2 of 3


policy requires that an offender on Temporary Leave sign a Temporary Leave

Agreement. Allen argues he did not sign a Temporary Leave Agreement. The Warden

was ordered to provide “the entire administrative record” and the administrative

record was submitted. See ECF 22 and 27. Nothing in this record includes a copy of a

Temporary Leave Agreement nor any evidence indicating that Allen was on Temporary

Leave.

         In the disciplinary context, “the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the disciplinary

board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). Here, there is none.

         [T]he findings of a prison disciplinary board [need only] have the support
         of some evidence in the record. This is a lenient standard, requiring no
         more than a modicum of evidence. Even meager proof will suffice, so long
         as the record is not so devoid of evidence that the findings of the
         disciplinary board were without support or otherwise arbitrary. Although
         some evidence is not much, it still must point to the accused’s guilt. It is
         not our province to assess the comparative weight of the evidence
         underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

         Because there is no evidence Allen was on Temporary Leave, he must be granted

habeas corpus relief. Nevertheless, an investigation concluded he was “off Cub’s

property and not engaged in work activities” when he was assigned to a work crew to

clean up after a South Bend Cubs baseball game. ECF 27-2 at 2. Given that, prison

officials may decide to charge him again based on these same events either with another

offense or with the same offense where they submit a copy of his Temporary Leave



                                              2
USDC IN/ND case 3:19-cv-00564-JD-MGG document 35 filed 10/02/20 page 3 of 3


Agreement at the disciplinary hearing. They may do so because the Double Jeopardy

Clause does not apply in prison disciplinary cases. Meeks v. McBride, 81 F.3d 717, 722

(7th Cir. 1996).

       For these reasons, the habeas corpus petition is GRANTED on Ground Three.

The Warden is ORDERED to file documentation by October 20, 2020, showing the

guilty finding in SBW 19-04-4 has been vacated and the earned credit time restored.

       SO ORDERED on October 2, 2020


                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
